 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 1 of 9 Page ID #:1582




 1   Paul J. Cambria, Jr. (CA 177957)
 1
     pcambria@lglaw.com
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
 2
 3   42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
 4   Telephone: (716) 849-1333
 4
 5
     Facsimile: (716) 855-1580
 5
 6   Attorneys for Claimant
 6
 7
 7
 8                               UNITED STATES DISTRICT COURT
 8
 9         FOR THE CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9
10
10
11
11   United States of America,                      Case No. 2:18-cv-08420-RGK (PJW)
12
12
                          Plaintiff,                MICHAEL LACEY’S OPPOSITION
13   vs.                                            TO THE GOVERNMENT’S
13
14                                                  MOTION TO STRIKE (Doc. 148)
14   $1,546,076.35 In Bank Funds Seized
15   From Republic Bank of Arizona Account
15
16   ‘1889, et al.,
16                    Defendants.
17
17
18          Claimant Michael Lacey submits the instant opposition to the government’s
18
19   Motion to Strike (“Motion”). (See Doc. 148.) The Motion seeks an order striking claims
19
20   to two assets personal to Mr. Lacey (the so-called Binghamton Assets and Money Gram
20
21   Assets)1 as well as assets to which multiple claimants have filed claims on the basis that
21
22   the claimants lack standing to assert claims to the seized assets at issue. This opposition
22
23   addresses the Motion as it concerns the two assets personal to Mr. Lacey. Mr. Lacey’s
23
24   opposition to the Motion concerning the other assets will be addressed in a separate
24
25   opposition filed jointly by all claimants with interests in those assets.
25
26
26
27
27
28   1
             For ease of reference, this memorandum adopts the designations for these assets
28
     as set forth in the Motion.
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 2 of 9 Page ID #:1583




 1                                     ARGUMENT
 2
     I.     Mr. Lacey need only assert a colorable claim to an asset to demonstrate
            his standing at the outset of this forfeiture action.
 3
            “To satisfy constitutional standing requirements2 under Article III, a claimant
 4
     contesting the government’s civil forfeiture action must show sufficient interest in the
 5
     property to create a case or controversy.” United States v. JP Morgan Chase Bank Account
 6
     No. Ending 8215 in Name of Ladislao v. Samaniego, VL: $446,377.36, 835 F.3d 1159, 1164
 7
     (9th Cir. 2016) (citations and quotations omitted). “This burden is not a heavy one, at
 8
     least at the initial stages of a forfeiture suit.” United States v. Real Property Located at 475
 9
     Martin Lane, 545 F.3d 1134, 1140 (9th Cir. 2008); accord United States v. One-Sixth Share of
10
     James J. Bulger In All Present And Future Proceeds Of Mass Millions Lottery Ticket No.
11
     M246233, 326 F.3d 36, 41 (1st Cir. 2003) (“At the initial stage of intervention, the
12
     requirements for a claimant to demonstrate constitutional standing are very forgiving.
13
     In general, any colorable claim on the defendant property suffices.”); United States v.
14
     Premises Known as 7725 Unity Ave. N., 294 F.3d 954, 957 (8th Cir. 2002) (“To have
15
     standing, a claimant need not prove the underlying merits of the claim. The claimant
16
     need only show a colorable interest in the property, redressable, at least in part, by a
17
     return of the property.”). Indeed, at this stage, “[a] claimant need demonstrate only a
18
     colorable interest in the property, for example, by showing actual possession, control,
19
     title, or financial stake.” 475 Martin Lane, 545 F.3d at 1140.
20
     II.    Mr. Lacey has standing to assert a claim to the Binghamton Assets.
21
            Mr. Lacey has standing to assert a claim to the Binghamton Assets. The
22
     government contends that Mr. Lacey’s claim to the Binghamton Assets should be struck
23
     because, as settlor of the irrevocable trust that created and funded the Binghamton
24

25   2
            As the government notes in its Motion, statutory standing turns on adherence to
26   the requirements of Supplemental Rule G(5). (Mot. at 7.) The government does not
     contend that Mr. Lacey failed to comply with Supplemental Rule G(5) with respect to
27
     the claims identified in the Appendix to its Motion, so only Constitutional standing is
28   at issue.
                                             2
                              MICHAEL LACEY’S OPPOSITION TO
                            THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 3 of 9 Page ID #:1584




 1   Assets, he has no interest in the Binghamton Assets. (See Mot. at 8-11.) To the extent
 2   that this Court embraces the government’s claim, this Court should nonetheless grant
 3   leave to amend because Mr. Lacey’s proposed amended claim states a legal interest in
 4   the Binghamton Assets. (See Proposed Amended Claim, Ex. A at 2.)
 5         Under Rule 15(a), courts “should freely give leave when justice so requires.” Fed.
 6   R. Civ. P. 15(a)(2); Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999) (recognizing that
 7   Rule 15(a) embodies a “strong policy permitting amendment”). “This policy is to be
 8   applied with extreme liberality.” Eminence Capital LLC v. Aspeon, Inc., 316 F.3d 1048,
 9   1051 (9th Cir. 2003) (quotations omitted). “Liberality in granting a plaintiff leave to
10   amend is subject to the qualification that the amendment not cause undue prejudice to
11   the defendant, is not sought in bad faith, and is not futile.” Bowles, 198 F.3d at 757.
12   Additionally, courts may consider undue delay, but that factor “by itself . . . is
13   insufficient to justify denying a motion to amend.” Id. at 758. Courts should apply the
14   policy of “extreme liberality” upon consideration of requests for leave to amend claims
15   in forfeiture actions. See United States v. $11,500 in U.S. Currency, 710 F.3d 1006, 1012-
16   13 (9th Cir. 2013) (explaining that the “extreme liberality” in granting leave under Rule
17   15(a) “should apply” to claims in forfeiture actions).
18         This Court should grant Mr. Lacey leave to amend his claim to the Binghamton
19   Assets. Notwithstanding the time that has lapsed since this action was commenced,
20   this case is in its preliminary stages with two motions to dismiss pending. (See Docs.
21   111, 112.) There has been no discovery (other than the government’s service of Rule
22   G Special Interrogatories on standing and the claimants’ responses). Because no
23   discovery has occurred and the initial scheduling conference has not occurred, the filing
24   of an amended claim will not prejudice the government or alter the schedule in this
25   case. This factor, alone, justifies granting leave to amend. See Eminence Capital, 316 F.3d
26   at 1052 (“Absent prejudice . . . there exists a presumption under Rule 15(a) in favor of
27   granting leave to amend.”).
28
                                            3
                             MICHAEL LACEY’S OPPOSITION TO
                           THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 4 of 9 Page ID #:1585




 1          Moreover, Mr. Lacey should be granted leave as a matter of fairness. This Court
 2   granted the government’s prior motion to amend (see Doc. 106), which enabled the
 3   government to file an amended consolidated complaint on June 1, 2020 (see Doc. 108),
 4   nearly two years after this action was commenced (see Doc. 1 (Compl.), filed Sept. 28,
 5   2018)), and nearly six months after the consolidated complaint was filed (see Doc. 66).
 6          Further, there is no bad faith or undue delay by Mr. Lacey. In its Motion to
 7   Strike, the government identified – for the first time – what it believed to be problems
 8   with claims as to certain assets, notwithstanding the fact that these claims were filed as
 9   early as May 2019. (See, e.g., Doc. 31.) Mr. Lacey requests leave to amend at this time
10   as he only recently learned about the basis of the government’s Motion to Strike.
11          Finally, amendment would not be futile as the proposed amended claim
12   demonstrates that Mr. Lacey has a legal interest in the Binghamton Assets. In the
13   proposed amended claim, Mr. Lacey elaborated upon his interest in the Binghamton
14   Assets, stating that:
15

16
                   Claimant is the United States owner of the Binghamton
                   Trust pursuant to the United States Internal Revenue
17                 Service. The Defendant Asset is taxed to Claimant as the
                   settlor of a foreign trust pursuant to Section 679 of the
18
                   Internal Revenue Code because (1) there is a direct transfer
19                 to the trust; (2) the transferor is a U.S. person; (3) the trust
                   is a foreign trust, and (4) the foreign trust has one or more
20
                   U.S. beneficiaries.       Official documents and records
21                 confirming this legal interest, including tax returns and the
                   trust documents, were produced to the government as part
22
                   of Claimant’s Rule 16 Reciprocal Disclosures in the
23                 underlying criminal case pending in the District of Arizona
                   (United States v. Lacey, 18-CR-422-PHX-DLR) on or about
24
                   March 4, 2019.
25

26   (Proposed Amended Claim, Ex. A at 2.) Indeed, the government, as recipient of his
27   annual tax filings pertaining to the Binghamton Assets, has been on notice of this theory
28
                                              4
                               MICHAEL LACEY’S OPPOSITION TO
                             THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 5 of 9 Page ID #:1586




 1   of standing at least since his first tax filing and certainly since March 4, 2019 when Mr.
 2   Lacey disclosed the filings to the government attorneys involved with litigating this case
 3   and the underlying criminal case pending in the District of Arizona.
 4         Under these circumstances, Mr. Lacey has demonstrated a legal interest in the
 5   Binghamton Assets – recognized by the government itself under federal law – and this
 6   Court should grant leave to amend. See $11,500 in U.S. Currency, 710 F.3d at 1012-13
 7   (concluding that the denial of leave to amend claim was an abuse of discretion because
 8   the claimant did not learn about the purported insufficiency of his claim until the
 9   government moved to strike, at which point, leave to amend should have been freely
10   given); see also Bowles, 198 F.3d at 759 (“Because the amendment would not have been
11   futile, and the district court made no findings of prejudice or bad faith, we hold that the
12   district court abused its discretion in denying the motion for leave to amend.”).
13

14
     II.   Mr. Lacey has standing to assert a claim to the Money Gram Assets.
           Mr. Lacey has standing to assert a claim to the Money Gram Assets. The
15
     government contends that he lacks standing because he is nothing more than an
16
     unsecured creditor to the funds, which were seized from Money Gram in transit, and
17
     that unsecured creditors have no standing. This contention lacks merit.
18
           Mr. Lacey is, and at all relevant times, has remained, the owner of the Money
19
     Gram Assets. An ownership interest is more than sufficient to establish standing
20
     sufficient to mandate the denial of a motion to dismiss for lack of standing. In this
21
     case, as the government notes, Mr. Lacey’s funds were held in an attorney escrow
22
     account at MidFirst Bank in the name of J.B. (attorney John Becker) for the benefit of
23
     Mr. Lacey. (Mot. at 3.) At Mr. Lacey’s request, the funds were to be transferred to
24
     another of Mr. Lacey’s accounts, through Money Gram. (Mot. at 15.) Thus, accounts
25
     held in Mr. Lacey’s name and for his benefit were both the originator and the designated
26
     recipient of the funds at issue. His ownership of the funds never ceased.
27

28
                                            5
                             MICHAEL LACEY’S OPPOSITION TO
                           THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 6 of 9 Page ID #:1587




 1          The government’s cases, which purportedly stand for the blanket proposition
 2   that unsecured creditors lack standing to assert claims to funds seized in transit, are
 3   readily distinguishable. First, in each of those cases, there was an attempt by a party to
 4   transfer funds internationally to a third party through a transmitter service. The courts
 5   ruled that, while in transit, the funds do not yet belong to the third party, which means
 6   that the third-party was a general creditor for the amount of funds the sender attempted
 7   to send, and as such, lacked standing. The sender, who had ceded control of the funds
 8   by entrusting the funds to the transmitter to transfer to the third party, had no standing.
 9   See United States v. BCCI Holdings (Luxumbourg) S.A., 977 F. Supp. 20, 24-25 (D.D.C.
10   1997) (indicating that the originator intended to transfer funds through the transmitter
11   to a third party); United States v. All Funds on Deposit on or Before Nov. 8, 1994 in Citibank
12   Account No. 42773634 in the Name Imtiaz Ahmed Kahn, 955 F. Supp. 23, ___ (E.D.N.Y.
13   1997) (“Claimants all allege or seek to allege that portions of the funds in the seized
14   accounts are funds they deposited with Mr. Kahn for the legitimate purpose of sending
15   money to relatives and other individuals in Pakistan.”); United States v. Ribadeneira, 105
16   F.3d 833, 834 (2d Cir. 1997) (describing claimants as businesses based in Quito,
17   Ecuador, which occasionally converted Ecuadorian sucres into U.S. dollars by
18   purchasing checks drawn on [the transmitter’s] accounts in the United States”).
19          In stark contrast, here, there are no third parties involved. Mr. Lacey cannot be
20   a general creditor of himself. Mr. Lacey’s ownership of the funds never ceased, which
21   establishes his interest for purposes of standing.              Indeed, “a simple claim
22   of ownership will be sufficient to create standing to challenge a forfeiture.” United States
23   v. $191,910.00 in U.S. Currency, 16 F.3d 1051, 1058 (9th Cir. 1994) (concluding that the
24   claimant established standing on the basis of an ownership interest in seized funds when
25   the claimant alleged “that some of the money belonged to him and that the rest
26   belonged to a client in San Diego”) (emphasis in original); superseded by statute on
27   other grounds as stated in United States v. $80,180.00 in U.S. Currency, 303 F.3d 1182,
28
                                             6
                              MICHAEL LACEY’S OPPOSITION TO
                            THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 7 of 9 Page ID #:1588




 1   1184 (9th Cir. 2002); see also United States v. Cambio Exacto, 166 F.3d 522, 526 (2d Cir.
 2   1999) (recognizing that “an owner of property seized in a forfeiture action will normally
 3   have standing to challenge the forfeiture”). Further, because the economic harm that
 4   he suffered from the government’s seizure of the funds would be redressed “by a
 5   successful challenge to the forfeiture[,] . . . Article III does not require more.” Cambio
 6   Exacto, 166 F.3d at 528.
 7          The differences between the government’s cases and this case do not end here.
 8   The government’s cases involved criminal forfeiture, whereas this is a civil case. More
 9   importantly, the government’s cases involved the forfeiture of all of the assets of a
10   transmitter on the basis that the transmitter (or the owners of the transmitter) operated
11   an unlawful criminal enterprise. See BCCI, 977 F. Supp. at 21-22 (noting that BCCI was
12   charged with conspiracy, wire fraud, and racketeering, that BCCI pleaded guilty, and as
13   part of its plea, agreed to forfeit all assets); All Funds, 955 F. Supp. at 25 (indicating that
14   owner of transmitter was indicted for using his unlicensed money transmitter service to
15   launder the proceeds of international heroin sales, pleaded guilty, and agreed to forfeit
16   all of the transmitter’s assets); Ribadeneira, 105 F.3d at 834 (explaining that transmitter
17   was owned by two individuals who used it to launder $30 million for which they pleaded
18   guilty and agreed to forfeit the transmitter’s assets). The Ninth Circuit has explained
19   that the blanket rule advocated by the government that general creditors lack standing
20   should be restricted to claims where all of the assets of the transmitter as a failed
21   institution have been seized rather than specific claims to specific funds. See United
22   States v. $4,224.958.57, 392 F.3d 1002, 1005 (9th Cir. 2004) (distinguishing between the
23   standing needed to assert claims to the assets of a failed bank versus the standing needed
24   to assert a claim to specific funds of a bank). Here, the transmitter – Money Gram – is
25   not accused of any wrong doing and the only reason the funds at issue were seized from
26   Money Gram is because Mr. Lacey had an ownership interest in them and was in the
27   process of transferring them from himself to himself.
28
                                             7
                              MICHAEL LACEY’S OPPOSITION TO
                            THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 8 of 9 Page ID #:1589




 1         In sum, the government’s argument that the legal, title owner of property lacks
 2   standing to assert a claim to that property is contrary to the law and the undisputed
 3   facts. Accordingly, there is no basis to strike Mr. Lacey’s claim to the Money Gram
 4   Assets. The government’s motion to strike on this ground must be denied as well.
 5                                     CONCLUSION
 6         For all these reasons, this Court should deny the Motion. However, to the extent
 7   that this Court grants the Motion as it concerns the Binghamton and Money Gram
 8   Assets, Mr. Lacey respectfully requests leave to amend.
 9

10   Dated: October 9, 2020                 Respectfully submitted,
11

12
                                            s/Paul J. Cambria, Jr.
                                            Paul J. Cambria, Jr.
13                                          Lipsitz, Green, Scime, Cambria, LLP
                                            Attorneys for Michael Lacey
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           8
                            MICHAEL LACEY’S OPPOSITION TO
                          THE GOVERNMENT’S MOTION TO STRIKE
 Case 2:18-cv-08420-RGK-PJW Document 152 Filed 10/09/20 Page 9 of 9 Page ID #:1590




 1                            CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on October 9, 2020, I filed the foregoing with the United
 2
 3   States District Court for the Central District of California using the CM/ECF system.
 3
 4         I hereby certify that on October 9, 2020, a copy of the foregoing was also
 4
 5   delivered to the following via CM/ECF:
 5
 6
 6
 7
 7         DANIEL BOYLE
 8         U.S. Attorney’s Office
 8
           Asset Forfeiture Section
 9
 9         312 North Spring Street
10         Lost Angeles, California 90012
10
11
11
12
12
13
13
14                                   s/Kristina Drewery
14
                                     Kristina Drewery
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
